Case 1:20-cr-00102-BLW Docum

ent 10-2 Filed

  

Or

~ CRIMINAL COVERSHEET_

2D ee

 

 

DEFENDANT’S NAME:

DEFENSE ATTORNEY:
Address:

Janeth Gonzalez

Telephone No.:

INVESTIGATIVE AGENT: Cody Kert
(208) 914-3363

Telephone No.:
AGENCY: Drug Enforcement
Administration

JUVENILE: No

PUBLIC or SEALED: Public

SERVICE TYPE: Warrant
(Summons or Warrant

or

Notice Gif Superseding))

ISSUE: Yes

INTERPRETER: Yes
If YES, language: Spanish

 

CASE INFORMATION: Conspiracy to Distribute

Methamphetamine; Distribution of Methamphetamine x 5

 

RELATED COMPLAINT: Yes
CASE NUMBER: MS 20-151-S-REB

 

 

_ CRIMINAL CHARGING INFORMATION

ANH
bainesosiinasoei

 

 

 

 

 

 

 

 

 

 

 

CHARGING DOCUMENT: Indictment
Felony: Yes County of Offense: Jerome
Class A Misdemeanor: No Estimated Trial Time: 3 days
Class B or C Misdemeanor: No
Petty OFense)
“STATUTE. | county PENALTIES -
= Critl and Section(s)) _ _ FORFEITURE © BRIEF DESCRIPTION a (Include Supervised Release
ALLEGATION |. a = ‘and Special Assessment) -

21 U.S.C. § 841 (a)(1), ONE Conspiracy to Distribute | Not more than 20 years

(b)(1)(C) and 846 Methamphetamine | imprisonment and/or
$1,000,000 fine, at least 3
years supervised release,
$100 special assessment

21 U.S.C, § 841(a)(1) and THREE Distribution of Not more than 20 years

(b)A)(C) Methamphetamine | imprisonment and/or
$1,000,000 fine, at least 3
years supervised release,
$100 special assessment

21 U.S.C, § 841 (a)(1) and FOUR Distribution of At least 5 years and not

(b)()(B) Methamphetamine more than 40 years
imprisonment and/or
$5,000,000 fine, at least 4
years supervised release,

U8 COURTS $100 special assessment
JUN 10 2020
Revd Filed. Time

 

STEPHEN W, KE YON
CLERK, DISTRICT OF IDAHO

 

 

 
Case 1:20-cr-00102-BLW Document 10-2 Filed 06/10/20 Page 2 of 2

 

21 U.S.C. § 841(a)(1) and
(b)(1)(B)

FIVE Distribution of At least 5 years and not
Methamphetamine | more than 40 years
imprisonment and/or
$5,000,000 fine, at least 4
years supervised release,
$106 special assessment

 

21 U.S.C. § 841(ayl and
(b)(1)(A)

SIX Distribution of At least 10 years and not
Methamphetamine more than life
imprisonment and/or a
$10,000,000 fine, at least 5
years supervised release,
$100 Special Assessment

 

21 U.S.C. § 841(a)(1) and
(b)()(A)

SEVEN Distribution of At least 10 years and not
Methamphetamine | more than life
imprisonment and/or a
$10,000,000 fine, at least 5
years supervised release,
$100 Special Assessment

 

 

 

 

 

 

 

21 U.S.C. § 853 FORFEITURE Drug Forfeiture Forfeiture of Listed
ALLEGATION Property
Date: 9 June 2020 Assistant U.S. Attorney: CHRISTOPHER A. BOOKER

 

Telephone No.: (208) 334-0495

 

AmR20-0102-SBLW

 
